
	
		I
		111th CONGRESS
		2d Session
		H. R. 4444
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To prohibit the Federal Government from awarding
		  contracts or grants to, entering into other agreements with, providing any
		  other Federal funds to, or engaging in activities that promote, certain
		  organizations.
	
	
		1.Short titleThis Act may be cited as the
			 Defund the Crooks
			 Act.
		2.Prohibitions on
			 Federal funds and other activities with respect to certain
			 organizations
			(a)ProhibitionsWith respect to any covered organization,
			 the following prohibitions apply:
				(1)No Federal
			 contract, grant, cooperative agreement, or any other form of agreement,
			 including the execution of a contract option, the award of a task order, or a
			 memorandum of understanding, may be awarded to or entered into with the covered
			 organization.
					(A)Except as provided
			 in subparagraph (B), no Federal funds in any form may be provided to the
			 covered organization.
					(B)Subparagraph (A)
			 does not apply to Federal funds provided as payment for goods or services
			 provided to the Government before the date of the enactment of this Act.
					(2)No Federal employee acting in the course
			 and scope of employment and no Federal contractor during the performance of the
			 contract, may promote the covered organization in any way, including
			 recommending the covered organization to any person or referring any person to
			 the covered organization for any purpose.
				(b)Termination of
			 certain contracts or grantsIn the case of a contract or grant
			 awarded—
				(1)before the date of the enactment of this
			 Act to a covered organization, if the contract period or the duration of the
			 contract or grant expires more than one year after such date, such contract or
			 grant shall be terminated not later than one year after the date of the
			 enactment of this Act; or
				(2)after the date of the enactment of this Act
			 to an organization that becomes a covered organization after the award of the
			 contract or grant, such contract or grant shall be terminated
			 immediately.
				(c)Covered
			 organization definedIn this
			 section, the term covered organization means any of the
			 following:
				(1)An organization
			 that has been convicted of a violation of any Federal or State law.
				(2)An organization that had its corporate
			 charter revoked by a State or other issuing authority due to the failure of the
			 organization to comply with Federal or State laws.
				(3)An organization
			 that has filed, submitted, or transmitted a fraudulent claim with or to any
			 Federal or State agency authorized by law to promulgate regulations, including
			 the Department of Defense, the Department of Health and Human Services, and the
			 Department of Labor.
				(4)An organization that knowingly—
					(A)employs an
			 individual who has been convicted of a violation of Federal or State
			 law;
					(B)hires as a
			 contractor any such individual; or
					(C)extends any
			 express, implied, or apparent authority to such an individual to act on behalf
			 of the organization.
					(5)Any organization
			 that is the parent company of, subsidiary of, or subsidiary of the parent
			 company of, and any other company that owns 50 percent or more of, an
			 organization described in paragraphs (1), (2), (3), or (4).
				(d)Additional
			 definitionsIn this
			 section:
				(1)The term
			 fraudulent  includes, but is not limited to any activity that
			 would establish liability under either section 1001 of title 18, United States
			 Code, or section 3729 of title 31, United States Code.
				(2)The term claim—
					(A)means any
			 communication, such as a statement, record, or form, that includes any
			 information required by law; and
					(B)includes—
						(i)the
			 term claim as such term is defined under section 3729(c) of title
			 31, United States Code, and as such term is used in section 287 of title 18,
			 United States Code; and
						(ii)the
			 term representation and the term entry as such terms
			 are used in section 1001 of title 18, United States Code.
						(e)Revision of
			 Federal Acquisition RegulationThe Federal Acquisition Regulation
			 shall be revised to carry out the provisions of this Act relating to
			 contracts.
			
